Citation Nr: 0630265	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  02-05 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for hemorrhoids with 
associated sphincter impairment, currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2006).

The issue on appeal was previously before the Board in August 
2003 when the Board denied entitlement to the benefit sought.  
Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2004 Order, the Court vacated the Board's August 
2003 decision and remanded the matter to the Board.  In 
November 2004, the Board remanded the claim to the RO for 
additional compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.), and 
for additional evidentiary development.  These actions have 
been accomplished and the case has been returned to the 
Board.

It is noted that although the schedular evaluation of the 
veteran's hemorrhoids has been increased to 30 percent 
disabling effective from March 10, 2000, the date of receipt 
of the veteran's claim for an increased rating; inasmuch as a 
higher evaluation is available for this condition and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim for a higher evaluation remains 
viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Moreover, a December 2005 communication from the veteran 
expresses his contention that the impairment associated with 
his service connected hemorrhoids is inadequately reflected 
by the 30 percent evaluation.  

In January 2005, VA received a notice of disagreement with 
respect to a June 2004 rating decision which denied an 
increased rating for the veteran's service connected 
residuals of nasal surgery.  A statement of the case was 
provided in May 2005; however, inasmuch as a substantive 
appeal has not been received with respect to this issue, it 
is not before the Board at this time and the discussion 
herein will be limited to the issue of entitlement an 
evaluation in excess of 30 percent for hemorrhoids.  


FINDING OF FACT

The veteran's service-connected hemorrhoids with associated 
sphincter impairment is productive of occasional fecal 
leakage requiring the wearing of pads and no more than mild 
external hemorrhoids.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected hemorrhoids with associated sphincter 
impairment have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7332, 7336 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected hemorrhoids with associated 
sphincter impairment are evaluated as 30 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Code 7336-7332.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic 
code in this case indicates that external or internal 
hemorrhoids, under Diagnostic Code 7336, is the service-
connected disorder and impairment of sphincter of the rectum 
and anus under, Diagnostic Code 7332, is a residual 
condition.

Under Diagnostic Code 7332, a 30 percent disability rating is 
assigned for impairment of rectal and anal sphincter control 
manifested by occasional involuntary bowel movements that 
necessitate the wearing of a pad.  Impairment of the rectal 
and anal sphincter that is manifested by extensive leakage 
and fairly frequent involuntary bowel movements warrants a 60 
percent rating.  Complete loss of sphincter control warrants 
a 100 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 
7332.

The veteran has been afforded three VA rectum and anus 
examinations, dated in October 2001, May 2005, and June 2006, 
in connection with his claim for an increased rating for his 
hemorrhoids.  The reports in connection with these 
examinations reflect the veteran's complaints of burning and 
itching and leakage of fecal materials.  In October 2001, the 
veteran reported that he had to change his soiled underwear 
two to three times per day.  The impression was decreased 
rectal tone with chronic mucosal irritation secondary to 
fecal soilage.  In May 2005, he reported that he had started 
wearing adult diapers two years previously and he had to 
change these diapers two to three times per day.  The 
veteran's June 2006 examination report notes that he reported 
having to change his diapers three to four times per day; 
however, the examiner noted that there was no fecal leakage 
on the veteran's diaper at the time of examination.  The May 
2005 and June 2006 examination reports reflect diagnoses of 
external hemorrhoids, status post hemorrhoidectomy with 
impaired sphincter control and increased fecal leakage and 
incontinence.  The June 2006 examination report includes the 
opinion of the examiner that the veteran's condition had 
essentially remained the same during the past year.  In this 
regard, it is noted that a February 2006 VA outpatient 
treatment report reflects that the veteran's prescription for 
adult diapers had expired and had not been renewed.  

Overall, the Board finds that these reports, as a whole, do 
not find impairment of the rectal and anal sphincter that is 
manifested by extensive leakage and fairly frequent 
involuntary bowel movements.  The medical reports are 
entitled to great probative weight and are found to provide, 
as a whole, evidence against this claim. 

The veteran's extensive VA outpatient records are silent with 
respect to treatment for complaints in connection with 
hemorrhoids, which the Board finds provides factual evidence 
against the veteran's contentions.    

Review of the veteran's VA examination and treatment reports 
reflects that there is no evidence that his hemorrhoid 
disability is manifested by "extensive" leakage and 
"fairly frequent" involuntary bowel movements.  Examination 
reports describe the veteran's symptoms in terms of leakage 
rather than involuntary bowel movements and the leakage 
described in the objective medical record is not extensive.  
Moreover, his symptoms are occasional (two to three times per 
day) rather than fairly frequent.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
disability evaluation greater than 30 percent for the 
veteran's hemorrhoids with associated sphincter impairment.

The May 2005 examination report includes the comment by the 
examiner that the veteran's impaired sphincter control 
causing involuntary fecal leakage and incontinence is as 
likely as not due to his hemorrhoids status post surgery in 
the past.  In this regard, the Board has considered assigning 
a separate disability rating, under Diagnostic Code 7336, for 
external or internal hemorrhoids.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (holding that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition); see also 38 C.F.R. § 4.14.

Under Diagnostic Code 7336, a noncompensable rating is 
warranted when the hemorrhoids are mild or moderate.  For a 
10 percent rating, they must be large or thrombotic, 
irreducible, with excessive redundant tissue, and evidencing 
frequent recurrences.  The maximum rating under this code 
section, 20 percent, is warranted for evidence of persistent 
bleeding and with secondary anemia, or with fissures.  
38 C.F.R. § 4.114, Diagnostic Code 7336.  The October 2001 
examination report reflect that there were no external 
hemorrhoids and no significant internal hemorrhoids.  The May 
2005 and June 2006 examination reports include findings of 
mild external hemorrhoids.  These examination reports reflect 
that there was no bleeding and the May 2005 and June 2006 
examination reports note no anemia or fissure.  Neither the 
examination reports nor any other evidence contained in the 
veteran's claims folder shows evidence sufficient to warrant 
a compensable evaluation under Diagnostic Code 7336.  The 
veteran has no more than mild external hemorrhoids.  There is 
no evidence of any large or thrombotic hemorrhoids that were 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  The evidence does not show hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures.  Post-service medical records, as a whole, provide 
evidence against this claim.  Accordingly the preponderance 
of the evidence is against a separate compensable disability 
rating under Diagnostic Code 7336 for hemorrhoids.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Board finds that there has been 
no showing by the veteran that the service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in April 2001, March 
2002, and March 2005, as well as information provided in the 
March 2002 statement of the case and subsequent supplemental 
statements of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the March 2002 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  The April 2001 letter, provided prior to the 
October 2001 rating decision denying the veteran's claim, 
essentially asks the veteran to provide all relevant evidence 
in his possession.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  Furthermore, the Board emphasizes that the 
veteran has not made any showing or allegation of any defect 
in the provision of notice that resulted in some prejudice 
toward him.  Accordingly, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, it is noted that, in April 2001, prior 
to the October 2001 rating decision on appeal, the veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim for an 
increased rating.  However, the veteran did not receive 
notice of what type of information and evidence was needed to 
establish an effective date for any award based on his claim 
prior to the April 2001 rating decision.  Thereafter, by way 
of the October 2001 rating decision, the March 2002 statement 
of the case, and the March 2002 and March 2005 letters, the 
veteran was generally provided with notice of what type of 
information and evidence was needed to substantiate his 
claim.  Moreover, by a March 2006 letter from the RO as well 
as the June 2006 supplemental statement of the case, the 
veteran was specifically advised of what type of information 
and evidence was needed to substantiate any claim for an 
increased rating as well as the requirements for establishing 
an effective date.  He has not claimed entitlement to an 
earlier effective date and he has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Thus, any error is 
found to be harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's service and VA treatment records, several 
examination reports, and remanded this claim for additional 
development.  In addition, VA has received the veteran's 
written communications in connection with his claim.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  The 
record, as a whole, is found to provide evidence against this 
claim.  Thus, there being no other indication or allegation 
that additional relevant evidence remains outstanding, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In this case, 
the RO has made all reasonable efforts to assist the veteran 
in the development of his claim.  While additional attempts 
to obtain information can always be undertaken, in light of 
the record, the Board finds that such an additional attempt, 
in light of the efforts already performed in this case, can 
not be justified.  Therefore, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A.  § 5103A.      

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


